DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed December 23, 2020. No claims were amended, cancelled, or added. Thus, claims 1-12, 14, and 20-21 are presently pending in this application.
 Claims 1-12, 14, and 21 are allowed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jay Pralle on 3/22/2021.
The application has been amended as follows: 
(Currently Amended) A 
an axis that defines an axial direction that extends along or 
a plunger movable in the axial direction between a first position and a second position; 
a stored energy device configured to drive the plunger from the first position to the second position when stored energy in the stored energy device is released, wherein the firing system is in a primed state when the stored energy is not released, and wherein the firing system is in a fired state when the stored energy is released; 

a projection dimensioned to be received in the guideway, the projection being movable in the guideway, such that the projection and the guideway are movable with respect to one another between a first position corresponding to the first position of the plunger and a second position corresponding to the second position of the plunger, such that the projection is configured to be cammed along the guideway when the stored energy device drives the plunger to move from the first position to the second position; 
wherein the guideway or the projection is fixedly coupled to the plunger.
5. (Currently Amended) The firing system of claim 1, wherein the first portion of the guideway is helical with respect to the axis and the second portion of the guideway is aligned with or 
7. (Currently Amended) The firing system of claim 1, wherein: 
the medicinal inhaler includes a medicament canister, 
the axis is a longitudinal axis configured to be 
the plunger is configured to be operatively coupled to the medicament canister, and 
the plunger is configured to move between the first position and the second position to actuate a dose release valve of the medicament canister.
8. (Currently Amended) The firing system of claim 1, wherein the plunger is 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose the specific structure and function in claim 1. Such that a firing system for use in a medicinal inhaler, the firing system comprising a stored energy device; a plunger movable in the axial direction between a first position and a second position; and a guideway, wherein at least a portion of the guideway has a helical shape, the guideway having a first portion having a first helix angle with respect to an axis that is greater than zero, and a second portion having a second helix angle with respect to the axis, wherein the second helix angle is less than the first helix angle; and a projection dimensioned to be received in the guideway, the projection being movable in the guideway, such that the projection and the guideway are movable with respect to one another between a first position corresponding to the first position of the plunger and a second position corresponding to the second position of the plunger, such that the projection is configured to be cammed along the guideway when the stored energy device drives the plunger to move from the first position to the second position; wherein the guideway or the projection is fixedly coupled to the plunger. 
The closest prior art of record, Johansson (5392768) does not specifically disclose the claimed structure as presented in claim 1.
Johansson discloses a firing system (200, fig 3) for use in a medicinal inhaler (see Abstract, lines 1-4), the dose release firing system comprising a plunger (240, fig 6) movable in the axial direction between a first position and a second position (see col. 19, lines 16-18), a stored energy device (spring; 210/220, fig 6), a guideway (see annotated fig 13A above), wherein at least a portion of the guideway has a helical shape (see col 16, line 68 - col 17, line 1), the 
However, Johansson fails to disclose the projection being movable in the guideway, such that the projection and the guideway are movable with respect to one another between a first position corresponding to the first position of the plunger and a second position corresponding to the second position of the plunger, such that the projection is configured to be cammed along the guideway when the stored energy device drives and to modify Johansson would be improper hindsight. 
Therefore, claims 1-12, 13, and 21 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KELSEY E BALLER/Examiner, Art Unit 3785        
                                                                                                                                                                                                /RACHEL T SIPPEL/Primary Examiner, Art Unit 3785